DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because claim 1 has been amended with new limitations and features. Therefore, a new ground of rejection is provided as in the followings.


Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




5. 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (Publication No. US 2018/0376445).
 	Regarding claim 1. (Currently Amended) Yoon teaches a method of performing access deregistration by an access and mobility management function (AMF) serving a 3rd generation partnership project (3GPP) access and a non-3GPP access (Yoon, the Abstract), the method comprising:
 	assigning, to a terminal, a temporary identifier (ID) during a registration procedure over the 3GPP access in a public land mobile network (PLMN), the assigned temporary ID is re-used in a registration procedure over the non-3GPP access for the terminal in the PLMN (Yoon, Figure 17, pp [524]-[526], [533]-[534]); 
 	determining to initiate a deregistration procedure over the 3GPP access to deregister the non-3GPP access for the terminal, after the terminal is registered over the 3GPP access and the non-3GPP access (Yoon, Figures 17, 18, pp [507]-[509]); and
 	transmitting, to a session management function (SMF) based on the determination, a request for releasing a protocol data unit (PDU) session including a non-3GPP access PDU session ID, wherein all protocol data unit (PDU) sessions associated with the non-3GPP access are released based on the request (Yoon, Figure 17, pp [522], [526]-[527], [547], [560]-[564]).
 	Regarding claim 6. (New) Yoon teaches an access and mobility management function (AMF) serving a 3rd generation partnership project (3GPP) access and a non-3GPP access for performing access deregistration (Yoon, the Abstract, Figure 22, pp [626]-[631]), the AMF comprising: 
 	a transceiver; and a controller coupled with the transceiver (Yoon, Figure 22, pp [626]-[631]), and configured to control to: 	
 	assign, to a terminal, a temporary identifier (ID) during a registration procedure over the 3GPP access in a public land mobile network (PLMN), the assigned temporary ID is re-used in a registration procedure over the non-3GPP access for the terminal in the PLMN (Yoon, Figure 17, pp [524]-[526], [533]-[534]), 
 	determine to initiate a deregistration procedure over the 3GPP access to deregister the non-3GPP access for the terminal, after the terminal is registered over the 3GPP access and the non-3GPP access (Yoon, Figure 17, pp [507]-[509]), and 
 	transmit, to a session management function (SMF) based on the determination via the transceiver, a request for releasing a protocol data unit (PDU) session including a non-3GPP access PDU session ID, wherein all protocol data unit (PDU) sessions associated with the non-3GPP access are released based on the request (Yoon, Figure 17, pp [522], [526]-[527], [547], [560]-[564]).
 	Regarding claim 11. (New) Yoon teaches a method of performing access deregistration by a terminal (Yoon, the Abstract), the method comprising: 
 	receiving, from an access and mobility management function (AMF), an assigned temporary identifier (ID) during a registration procedure over a 3rd generation partnership project (3GPP) access in a public land mobile network (PLMN), the assigned temporary ID is re-used in a registration procedure over a non-3GPP access for the terminal in the PLMN (Yoon, Figure 17, pp [524]-[526], [533]-[534]), 
 	wherein a deregistration procedure over the 3GPP access to deregister the non-3GPP access for the terminal is initiated by the AMF after the terminal is registered over the 3GPP access and the non-3GPP access (Yoon, Figure 17, pp [507]-[509]), 
 	wherein a request for releasing a protocol data unit (PDU) session including a non-3GPP access PDU session ID is transmitted, from the AMF to a session management function (SMF), and wherein all protocol data unit (PDU) sessions associated with the non-3GPP access are released based on the request (Yoon, Figure 17, pp [522], [526]-[527], [547], [560]-[564]).
	 Regarding claim 16. (New) Yoon teaches a terminal for performing access deregistration (Yoon, the Abstract, Figure 23, pp [638]-[640]), the terminal comprising: 
 	a transceiver (Yoon, Figure 23, pp [638]-[640]), and a controller coupled with the transceiver (Yoon, Figure 23, pp [638]-[640]), and configured to control to: 
 	receive, from an access and mobility management function (AMF) via the transceiver, an assigned temporary identifier (ID) during a registration procedure over a 3rd generation partnership project (3GPP) access in a public land mobile network (PLMN), the assigned temporary ID is re-used in a registration procedure over a non-3GPP access for the terminal in the PLMN (Yoon, Figure 17, pp [524]-[526], [533]-[534]), 
 	wherein a deregistration procedure over the 3GPP access to deregister the non-3GPP access for the terminal is initiated by the AMF, after the terminal is registered over the 3GPP access and the non-3GPP access (Yoon, Figure 17, pp [507]-[509]), 
 	wherein a request for releasing a protocol data unit (PDU) session including a non-3GPP access PDU session ID is transmitted, from the AMF to a session management function (SMF), and wherein all protocol data unit (PDU) sessions associated with the non-3GPP access are released based on the request (Yoon, Figure 17, pp [522], [526]-[527], [547], [560]-[564]). 
 	Regarding claim 2. (New) Yoon teaches the method of claim 1, further comprising: 
 	receiving, from the terminal, a deregistration request message to deregister the non-3GPP access for the terminal over the 3GPP access, in case that the deregistration procedure is initiated by the terminal (Yoon, Figure 17, pp [507]-[509]); and 
 	transmitting, to the terminal, a deregistration accept message corresponding to the deregistration request message over the 3GPP access (Yoon, Figure 17, pp [507]-[509]).  
 	Regarding claim 3. (New) Yoon teaches the method of claim 1, wherein the deregistration procedure is initiated by the terminal in case that the terminal is out of a coverage for the non-3GPP access (Yoon, pp [520]).  
 	Regarding claim 4. (New) Yoon teaches the method of claim 1, wherein the deregistration procedure is initiated based on no connection of the non-3GPP access for the terminal (Yoon, pp [515]-[516], [520]).  
 	Regarding claim 5. (New) Yoon teaches the method of claim 1, further comprising: 
 	performing separate registration management for the 3GPP access and the non-3GPP access, wherein the determining to initiate a deregistration procedure is further comprises: determining to operate a timer associated with the non-3GPP access, in case that the terminal is unable to use the non-3GPP access, and identifying that the timer associated with the non-3GPP access is expired (Yoon, pp [323]-[324]).   
 	Regarding claim 7. (New) Yoon teaches the AMF of claim 6, wherein the controller is further configured to: 
 	receive, from the terminal via the transceiver, a deregistration request message to deregister the non-3GPP access for the terminal over the 3GPP access, in case that the deregistration procedure is initiated by the terminal, and transmit, to the terminal via the transceiver, a deregistration accept message corresponding to the deregistration request message over the 3GPP access (Yoon, pp [515]-[516], [520]).  
 	Regarding claim 8. (New) Yoon teaches the AMF of claim 6, wherein the deregistration procedure is initiated by the terminal in case that the terminal is out of a coverage for the non-3GPP access (Yoon, pp [515]-[516], [520]). 
 	Regarding claim 9. (New) Yoon teaches the AMF of claim 6, wherein the deregistration procedure is initiated based on no connection of the non-3GPP access for the terminal (Yoon, pp [515]-[516], [520]).  
 	Regarding claim 10. (New) Yoon teaches the AMF of claim 6, wherein the controller is further configured to: 
 	perform separate registration management for the 3GPP access and the non-3GPP access, determine to operate a timer associated with the non-3GPP access, in case that the terminal is unable to use the non-3GPP access, and identify that the timer associated with the non-3GPP access is expired (Yoon, pp [323]-[324], [515]-[516], [520]).     
 	Regarding claim 12. (New) Yoon teaches the method of claim 11, further comprising: 
 	transmitting, to the AMF, a deregistration request message to deregister the non-3GPP access for the terminal over the 3GPP access, in case that the deregistration procedure is initiated by the terminal (Yoon, Figures 17, 18, pp [507]-[509]); and 
 	receiving, from the AMF, a deregistration accept message corresponding to the deregistration request message over the 3GPP access (Yoon, pp [515]-[516], [520]).  
 	Regarding claim 13. (New) Yoon teaches the method of claim 11, wherein the deregistration procedure is initiated by the terminal in case that the terminal is out of a coverage for the non-3GPP access (Yoon, pp [515]-[516], [520]).  
 	Regarding claim 14. (New) Yoon teaches the method of claim 11, wherein the deregistration procedure is initiated based on no connection of the non-3GPP access for the terminal (Yoon, pp [515]-[516], [520]).  
 	Regarding claim 15. (New) Yoon teaches the method of claim 11, wherein separate registration management for the 3GPP access and the non-3GPP access is performed, wherein a timer associated with the non-3GPP access is operated, in case that the terminal is unable to use the non-3GPP access, and wherein the timer associated with the non-3GPP access is expired is identified by the AMF (Yoon, pp [323]-[324], [515]-[516], [520]).  
	Regarding claim 17. (New) Yoon teaches the terminal of claim 16, wherein the controller is further configured to:
 	transmit, to the AMF via the transceiver, a deregistration request message to deregister the non-3GPP access for the terminal over the 3GPP access, in case that the deregistration procedure is initiated by the terminal (Yoon, Figures 17, 18, pp [507]-[509]), and receive, from the AMF via the transceiver, a deregistration accept message corresponding to the deregistration request message over the 3GPP access (Yoon, pp [515]-[516], [520]).  
 	Regarding claim 18. (New) Yoon teaches the terminal of claim 16, wherein the deregistration procedure is initiated by the terminal in case that the terminal is out of a coverage for the non-3GPP access  (Yoon, pp [515]-[516], [520]).    
 	Regarding claim 19. (New) Yoon teaches the terminal of claim 16, wherein the deregistration procedure is initiated based on no connection of the non-3GPP access for the terminal (Yoon, pp [515]-[516], [520]).    
 	Regarding claim 20. (New) Yoon teaches the terminal of claim 16, wherein separate registration management for the 3GPP access and the non-3GPP access is performed, wherein a timer associated with the non-3GPP access is operated, in case that the terminal is unable to use the non-3GPP access, and wherein, that the timer associated with the non-3GPP access is expired is identified by the AMF (Yoon, pp [323]-[324], [515]-[516], [520]).  

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644